Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Tengion, Inc.: We consent to the use of our report dated May29, 2009, except as to Note 3(n) which is as of March 24, 2010, with respect to the balance sheet of Tengion, Inc. as of December31, 2008, and the related statements of operations, redeemable convertible preferred stock and stockholders’ deficit, and cash flows for each of the years in the two-year period ended December31, 2008 and for the period from July 20, 2003 (inception) through December 31, 2008 incorporated herein by reference. /s/ KPMG
